DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11137998 in  view of Andersson et al (US patent 8,677,315) hereinafter “Andersson”;
mapping of independent claims 1 is as follow Bald limitations constitute the difference.
Application:17/462,748
Patent:11,137,998
1. A method comprising:










 receiving, from a first device associated with a first account having permission to modify a first service, a request to lock deployment of a second service, wherein the first service is dependent on the second service and the first account does not have permission to modify the second service;



 









and responsive to receiving the request from the first device associated with the first account to lock deployment of the second service, 





preventing deployment of the second service by creating a lock on a deployment pipeline of the second service.
1. (Currently Amended) A method comprising: causing a user interface to be presented on a first device associated with a first account,







 the first account having permissions to modify a first software project and lacking permissions to modify a second software project, wherein the first software project depends on a service associated with the second software project; receiving, via the user interface, a request from the first account to lock a deployment pipeline of the second software project;

responsive to receiving the request from the first account to lock the deployment pipeline of the second software project, accessing a permissions table to determine that the first account has permission to lock deployment of the second software project even though the first account does not have permission to modify the second software project and[[;]]

creating, by one or more processors, a lock on the deployment pipeline of the second software project by creating a record in a dependency lock table; 

and in response to successful execution of the first software project, removing the lock on the deployment pipeline of the second software project


The patent does not explicitly disclose:
preventing deployment of the second service by creating a lock on a deployment pipeline of the second service.
Andersson discloses:
preventing deployment of the second service by creating a lock on a deployment pipeline of the second service
Col 8 line 54-61 “in one embodiment, CDS stages (or deployment environments) can be locked in order to prevent new deployments to the CDS stage from starting. This keeps the CDS stage from changing while the lock is held. Typically, an approval workflow will begin by locking the stage on which it is running. This helps to ensure that tests are run against a consistent set of software and that any approvals granted by the workflow are valid.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of andersson into teachings of the patent to integrate architecture-level planning tasks for a project with design and coding tasks and therefore allow for more efficient management, implementation, and oversight of the project. Furthermore, when an asset is accessed using an editing application, all available functionality of the editing application is tested against the permission data and/or target characteristic value. [Ivmak 0101].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al (US8677315B1) hereinafter “Andersson” in view of Ivmark et al (US20140250419A1) hereinafter “Ivmark”.

As per claim 1, Anderson discloses a method comprising: 
receiving, from a first device associated with a first service, a request to lock deployment of a second service:
Col 4 lines 59-65 “At event 2, packages are built into an application. In one embodiment, the application is a revision-controlled dependency closure that includes all the other software packages depended upon by the modified source code to function. Generally, a revision is a set of changes. Software packages having changes are built into an application to create an application revision. 
Col 11 line 15-21” In one embodiment, these software tests are organized by the continuous deployment system 100 into an approval workflow. Such an approval workflow can include the tests as well as other criteria that need to be met before the software package is approved. While running the tests, the continuous deployment system 100 can lock the CDS stage to prevent new deployments to the CDS stage from starting, thereby keeping the code base consistent during testing.
 
wherein the first service is dependent on the second service:
col 5 line 4-9 “Specific versions of the other software packages can be included in the application to allow more consistent behavior of the software. For example, if modified package A has dependencies for particular versions of package B and package C, then those versions of package B and C can be included into the application”.


 
 and responsive to receiving the request from the first to lock deployment of the second service, preventing deployment of the second service by creating a lock on a deployment pipeline of the second service:
Col 8 line 54-61 “In one embodiment, CDS stages (or deployment environments) can be locked in order to prevent new deployments to the CDS stage from starting. This keeps the CDS stage from changing while the lock is held. Typically, an approval workflow will begin by locking the stage on which it is running. This helps to ensure that tests are run against a consistent set of software and that any approvals granted by the workflow are valid.:

But not explicitly:

a first account associated with the first device having permission to modify a first service and the first account does not have permission to modify the second service:
[0037]” Permissions can be used to restrict users based on their respective roles. For example, a developer may be allowed read access for graphical elements of the project and write access only to those portions of the project for which the developer is responsible. For instance, a developer may be responsible for coding a certain portion of the project, such as implementing effects for user interface assets. The developer may be prevented from making edits to skins and artwork used to render the interface assets and from making edits to other portions of the code (e.g., code for accessing data sources). Similarly, a designer may be permitted to adjust visual elements of the application, but may be locked out of edits to code assets. Both the developer and designer may be prevented from making changes to the overall wireframe or other architectural/navigational aspects of the project.

[0075] “For example, an administrator user may define the parameters of the “home” screen or the overall architecture and then lock in those parameters for the project to prevent changes by other team members in the course of work on the project. Different levels of access may be provided-for example, an administrator may preclude all access irrespective of privilege level or specify conditions for certain types of read and/or write access.”;

Examiner interpretation:
See also fig. 1 where different devices is associated with team(account) for editing an associated service of the project
 Different users are associated with different account with different roles. One account can modify code, but prevented from editing skins and artworks associated with other account. Working to develop an application with dependencies of services such as in Andersson. Locking the pipeline locks entire stage that include a revision: application and its associated dependencies that depends in different user account based on their roles in the project.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ivmark into teachings of Andersson to integrate architecture-level planning tasks for a project with design and coding tasks and therefore allow for more efficient management, implementation, and oversight of the project. Furthermore, when an asset is accessed using an editing application, all available functionality of the editing application is tested against the permission data and/or target characteristic value. [Ivmak 0101].


As per claim 2, the rejection of claim 1 is incorporated and furthermore Andersson does not explicitly disclose:
 wherein the request to lock deployment of the second device is received responsive to user input to a user interface presented on the first device;
Ivmark discloses:
wherein the request to lock deployment of the second device is received responsive to user input to a user interface presented on the first device;
  [0075] “For example, an administrator user may define the parameters of the “home” screen or the overall architecture and then lock in those parameters for the project to prevent changes by other team members in the course of work on the project. Different levels of access may be provided-for example, an administrator may preclude all access irrespective of privilege level or specify conditions for certain types of read and/or write access.”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ivmark into teachings of Andersson to integrate architecture-level planning tasks for a project with design and coding tasks and therefore allow for more efficient management, implementation, and oversight of the project. Furthermore, when an asset is accessed using an editing application, all available functionality of the editing application is tested against the permission data and/or target characteristic value. [Ivmak 0101].

As per claim 3, the rejection of claim 1 is incorporated and furthermore Andersson does not explicitly disclose:
wherein the preventing deployment of the second service by creating the lock on the deployment pipeline of the second service further comprises creating a record in a table:
Ivmark discloses:
wherein the preventing deployment of the second service by creating the lock on the deployment pipeline of the second service further comprises creating a record in a table:
	[0067] “As noted above, master profile 302 includes permissions data 324 specifying which portions of the project are accessible and/or editable by certain users or classes of users. For a single-target project, master profile 302 may include data for the single target or may not be used at all. Although permissions data 324 is shown in conjunction with master profile 302, hyper-wireframe 300 may additionally or alternatively include permissions data 324.  
[0075]” As was noted above, a hyper-wireframe or master profile data structure may provide for permissions or other control settings to allow or disallow certain types of edits by different users. For example, an administrator user may define the parameters of the “home” screen or the overall architecture and then lock in those parameters for the project to prevent changes by other team members in the course of work on the project. Different levels of access may be provided-for example, an administrator may preclude all access irrespective of privilege level or specify conditions for certain types of read and/or write access”;
 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ivmark into teachings of Andersson to integrate architecture-level planning tasks for a project with design and coding tasks and therefore allow for more efficient management, implementation, and oversight of the project. Furthermore, when an asset is accessed using an editing application, all available functionality of the editing application is tested against the permission data and/or target characteristic value. [Ivmak 0101].

As per claim 4, the rejection of claim 1 is incorporated and furthermore Andersson does not explicitly disclose:
accessing a table to determine that the first account has permission to modify the first service.  
Ivmark discloses:
accessing a table to determine that the first account has permission to modify the first service.  
[0101] “In some embodiments, when an asset is accessed using an editing application, all available functionality of the editing application is tested against the permission data and/or target characteristic value(s). For instance, if an asset is opened in a design application, the hyper-wireframe seed application or component can evaluate the feature set of the design application against the permissions/target characteristic values and provide appropriate commands to enable or disable the design application functionality in accordance with the permissions and target characteristic values

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Ivmark into teachings of Andersson to integrate architecture-level planning tasks for a project with design and coding tasks and therefore allow for more efficient management, implementation, and oversight of the project. Furthermore, when an asset is accessed using an editing application, all available functionality of the editing application is tested against the permission data and/or target characteristic value. [Ivmak 0101].

As per claim 5, the rejection of claim 1 is incorporated and furthermore Andersson discloses:
responsive to successful execution of the first service removing the lock on the deployment pipeline of the second service:
Col 5 line 55 -65 “At event 5, if the approval workflow is passed and the environment revision is approved (automatically or manually), the environment revision is promoted to the next CDS stage (referred to as "Beta" in FIG. 2). This stage can include different approval workflows and/or different deployment environments. “;
Examiner interpretation:
 As the workflow passed(revision executed successfully), it moved to another stage by releasing resources and lock to other workflow in different stages. 


As per claim 6, the rejection of claim 1 is incorporated and furthermore Andersson discloses:
wherein the first service and the second service are associated with a single application:
col 4 lines 59-65 “At event 2, packages are built into an application. In one embodiment, the application is a revision-controlled dependency closure that includes all the other software packages depended upon by the modified source code to function. 
 
Claims 17, 18, 19, 20 are the system claims corresponding to method claims 1, 2, 3, 4, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 3, 4, 5, 6 above. 
Claims 9, 10, 11, 12, 13, 14 are the non-transitory machine-readable medium claims corresponding to method claims 1, 2, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 5, 6 above. 

Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al (US8677315B1) hereinafter “Andersson” in view of Ivmark et al (US20140250419A1) hereinafter “Ivmark” and Yadav et a\l (US20130104146A1) hereinafter “Yadav”.
As per claim 7, the rejection of claim 1 is incorporated and furthermore Andersson does not explicitly disclose:
 wherein the first service is associated with a first application and the second service is associated with a second application. 
Yadav discloses:
 wherein the first service is associated with a first application and the second service is associated with a second application:
[0051] “In one embodiment, upon the system associated with web application 302A receiving a command to initiate execution, a lock is applied on each application in the dependency for that web application. In this example, a lock would be applied to web application 302A, finance applications 304A and 304B, and database applications 306A-306C. This lock can be applied to each of these applications during propagation of notifications from web application 302A to database applications 306A-306C. As a result, an application having a lock cannot be accessed by notifications and/or operations that are associated with another command.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Yadav into teachings of Andersson and Ivmark so that the execution or testing of multi-tier application can be initiated efficiently. Furthermore, allowing code to be deployed in an automated fashion allows latency to be reduced from check-in of code to release of the code to production and delays due to waiting for people to authorize or initiate code release can be reduced or eliminated. (Andersson).

As per claim 8, the rejection of claim 7 is incorporated and furthermore Andersson does not explicitly disclose:
wherein the lock is an external lock on the second service associated with the second application.
Yadav discloses
wherein the lock is an external lock on the second service associated with the second application.
[0008] “ In some embodiments, the initiating execution of the second application is based on the dependencies. In some embodiments, the method also includes applying, in response to the determination that the first application is configured to use data provided by the second application, a lock to the second application. The lock indicates that the second application is associated with the command to start the first application. The lock prevents another action to be initiated on the second application. The another action is an action associated with another command. The another command is a command other than the command to start the first application.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Yadav into teachings of Andersson and Ivmark so that the execution or testing of multi-tier application can be initiated efficiently. Furthermore, allowing code to be deployed in an automated fashion allows latency to be reduced from check-in of code to release of the code to production and delays due to waiting for people to authorize or initiate code release can be reduced or eliminated. (Andersson).

Claims 15, 16 are the system claims corresponding to method claims 7, 8 and rejected under the same rational set forth in connection with the rejection of claims 7, 8 above. 
Pertinent arts:
US20170177324A1:
 live pipeline templates may be used to manage deployment pipelines which, in turn, are used to launch, maintain, and update the services and systems used to host and provide computing services.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRAHIM BOURZIK/Examiner, Art Unit 2191  
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191